In an action to foreclose a mortgage, the defendant Rebecca Marrero Gebman appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated June 5, 1997, which denied her motion to reargue the plaintiff’s prior motion (a) to confirm a Referee’s report and (b) for leave to enter a judgment of foreclosure and sale.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument (see, Doughty v County of Orange, 226 AD2d 580). Bracken, J. P., Thompson, Pizzuto and Altman, JJ., concur.